                                                           '   I   "Si >C SDNY
                                                           ' : ,l()('lJMENT             ,.

                                                               U.ECTRONICALLY FILED
    UNITED STATES DISTRICT COURT                               DOC #: _ _ _..,..,...~~-i:--
    SOUTHERN DISTRICT OF NEW YORK                              DATE FILED:--+~++-'="--
    ----------------------------- X

    UNITED STATES OF AMERICA
                                                     3500 PROTECTIVE ORDER
                    - v. -
                                                     Sl 18 Cr. 284               (JSR)
    EDWIN GUERRIER, et al.

                       Defendants.


    ----------------------------- X


               Upon the application of the United States of America,

    Geoffrey   S.    Berman,       United   States         Attorney          for    the       Southern

    District of New York, by and through Samuel L. Raymond and Jeffrey

    Coffman,   Assistant United States Attorneys,                         of counsel,           for    an

    order precluding the dissemination of material produced pursuant

    to 18 U.S.C. § 3500 and/or Giglio v.                   United States,            405 U.S.         150

    (1972)   ("3500 Material"), and providing additional protections to

    a designated subset of the 3500 Material which has been classified

    as   "Attorneys'       Eyes    Only,"    (the     "Attorneys'                Eyes        Only   3500

    Material"), made on consent of defense counsel,                              and based on the

    Court's independent review,

               IT     IS    HEREBY    ORDERED       that       ( 1)     defense     counsel         must

    destroy or return to the Government all                           3500 Material            (and any

    copies thereof)        at the conclusion of the trial of this matter or

    when any appeal          has   become   final;     ( 2) defense              counsel       and the

                                                1




\
defendants    are    precluded    from    disseminating            any    of    the    3500

Material to anyone beyond the defendants, defense counsel, and any

paralegal or staff employed by the defense teams;                    (3) The defense

may review 3500 Material with any witnesses who agree to be bound

by the terms of this Order but such witnesses may not retain copies

of the 3500 Material, and the defense must further keep a record

of any witness(es) shown 3500 Material; and (4) the defendants are

precluded from taking or keeping any paper copies of the                               3500

Material     (except    for     prior     statements        of      law    enforcement

witnesses)    with each defendant into any jail facility,                        whether

before,    during,   or after trial;          except that the defendants may

review paper • copies of the 3500 Material                  in the possession of

defense counsel or any paralegal or staff employed by the defense,

when in the presence of defense counsel or any paralegal or staff

employed by the defense.

             IT IS FURTHER ORDERED that any 3500 Material having been

clearly    designated     as    "Attorneys'       Eyes      Only    3500       Material,"

including     any    copies    thereof    or     excerpts        therefrom,       or       any

information     contained      therein,       shall   not    be     disclosed         to    or

possessed by the defendant,         and may be disclosed only to defense

counsel and to any paralegal or staff employed by the defense,

until January 6, 2020, at which time the provisions of this Order


                                          2
with respect to other 3500 Material apply.

            IT   IS   FURTHER    ORDERED         that   the   defendants,    defense

counsel,   and any paralegal or staff employed by the defense are

precluded from publicly disclosing or disseminating the identity

of   any   cooperating       witnesses,         civilian   witnesses,   or    victim

witnesses referenced in the Attorney Eyes' Only 3500 Material until

January 27, 2020.



Dated:      New York, N~w York
            _ ____,_/~~-/ ~ ,
                         I
                                   2o
                                     -
                                         I <j


                                     THE    (JdL/4{.
                                      UNITED STATES DISTRICT JUDGE
                                                                    RAKOFF




                                            3
